 



EXHIBIT 10.27
Executive Officer Annual Incentive Plan
of
Hudson City Bancorp, Inc.
 
Adopted on January 18, 2005
Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page
 
  Article I        
 
           
 
  Plan Objectives        
 
           
Section 1.1
  Purpose     1  
 
           
 
  Article II        
 
           
 
  Plan Duration        
 
           
Section 2.1
  Term     1  
 
           
 
  Article III        
 
           
 
  Definitions        
 
           
Section 3.1
  Bank     1  
 
           
Section 3.2
  Base Salary     1  
 
           
Section 3.3
  Board     1  
 
           
Section 3.4
  Change of Control     1  
 
           
Section 3.5
  Code     3  
 
           
Section 3.6
  Company     3  
 
           
Section 3.7
  Company and the Bank     3  
 
           
Section 3.8
  Corporate Performance Objectives     3  
 
           
Section 3.9
  Committee     3  
 
           
Section 3.10
  Disabled     3  
 
           
Section 3.11
  Discharge for Cause     3  
 
           
Section 3.12
  Effective Date     4  
 
           
Section 3.13
  Employee     4  
 
           
Section 3.14
  ERISA     4  
 
           
Section 3.14
  Exchange Act     4  
 
           
Section 3.15
  GAAP     4  
 
           
Section 3.16
  Participant     4  
 
           
Section 3.17
  Plan     4  
 
           
Section 3.18
  Plan Year     4  
 
           
Section 3.19
  Retires     4  
 
           
Section 3.20
  Section 162(m) Employee     4  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
Section 3.21
  Taxable Year     4  
 
           
 
  Article IV        
 
           
 
  Eligibility and Participation        
 
           
Section 4.1
  Eligibility     5  
 
           
Section 4.2
  Participation     5  
 
           
Section 4.3
  Termination of Employment     5  
 
           
Section 4.4
  Change of Control     5  
 
           
Section 4.5
  Other Terminations     5  
 
           
Section 4.6
  Prorated Awards     5  
 
           
 
  Article V        
 
           
 
  Award Opportunity        
 
           
Section 5.1
  Awards     6  
 
           
Section 5.2
  Award Matrix     6  
 
           
 
  Article VI        
 
           
 
  Establishment of Corporate Performance Objectives        
 
           
Section 6.1
  Performance Objectives     6  
 
           
Section 6.2
  Award Matrix     8  
 
           
Section 6.3
  Adjustments     8  
 
           
Section 6.4
  Negative Discretion     8  
 
           
 
  Article VII        
 
           
 
  Determination and Payment of Awards        
 
           
Section 7.1
  Certification of Corporate Performance Objectives     9  
 
           
Section 7.2
  Deferral of Awards     9  
 
           
 
  Article VIII        
 
           
 
  Maximum Award        
 
           
Section 8.1
  Maximum Award     9  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
  Article IX        
 
           
 
  Administration        
 
           
Section 9.1
  Committee     9  
 
           
Section 9.2
  Committee Action     9  
 
           
Section 9.3
  Committee Responsibilities     10  
 
           
 
  Article X        
 
           
 
  Amendment and Termination        
 
           
Section 10.1
  Amendment     10  
 
           
Section 10.2
  Termination     10  
 
           
 
  Article XI        
 
           
 
  Miscellaneous        
 
           
Section 11.1
  No Right to Continued Employment     10  
 
           
Section 11.2
  Non-Alienation of Benefits     10  
 
           
Section 11.3
  No Effect Prior to Shareholder Approval     11  
 
           
Section 11.4
  Status of Plan Under ERISA     11  
 
           
Section 11.5
  Construction and Language     11  
 
           
Section 11.6
  Governing Law     11  
 
           
Section 11.7
  Headings     11  
 
           
Section 11.8
  Withholding     11  
 
           
Section 11.9
  Notices     12  
 
           
Section 11.10
  Indemnification     12  
 
           
Section 11.11
  Severability     12  
 
           
Section 11.12
  Waiver     12  
 
           
Section 11.13
  No Deposit Account     12  
 
           
Section 11.14
  Successors and Assigns     12  
 
           
Section 11.15
  Required Provisions     13  

iii



--------------------------------------------------------------------------------



 



Executive Officer Annual Incentive Plan
of
Hudson City Bancorp, Inc.
Article I
Plan Objectives
          Section 1.1 Purpose. The purpose of the Plan is to achieve the
following objectives: (i) to promote the achievement of Hudson City Bancorp,
Inc.’s and Hudson City Savings Bank’s performance objectives; (ii) to link
executive compensation to specific corporate performance objectives; (iii) to
provide a competitive reward structure for executive management; and (iv) to
encourage involvement in and communication regarding Hudson City Bancorp, Inc.’s
and Hudson City Savings Bank’s strategic plans and objectives.
Article II
Plan Duration
          Section 2.1 Term. The Plan shall be effective for five consecutive
Plan Years beginning on the Effective Date and ending on December 31, 2009.
Article III
Definitions
     The following definitions shall apply for purposes of this Plan unless a
different meaning is clearly indicated by the context:
          Section 3.1 “Bank” means Hudson City Savings Bank, a federally
chartered savings association, and any successor thereto.
          Section 3.2 “Base Salary” means, for any Participant for a Plan Year,
such Participant’s annual rate of base salary as of January 1 of the Plan Year.
          Section 3.3 “Board” means the Board of Directors of the Company.
          Section 3.4 “Change of Control” means any of the following events:
     (a) the consummation of a reorganization, merger or consolidation of the
Company with one or more other persons, other than a transaction following
which:
     (i) at least 51% of the equity ownership interests of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by

 



--------------------------------------------------------------------------------



 



persons who, immediately prior to such transaction, beneficially owned (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) at least 51% of
the outstanding equity ownership interests in the Company; and
(ii) at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;
     (b) the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;
     (c) a complete liquidation or dissolution of the Company;
     (d) the occurrence of any event if, immediately following such event, at
least 50% of the members of the Board of Directors of Hudson City Bancorp, Inc.
do not belong to any of the following groups:
     (i) individuals who were members of the Board of Directors of Hudson City
Bancorp, Inc. on January 1, 2005; or
     (ii) individuals who first became members of the Board of Directors of
Hudson City Bancorp, Inc. after January 1, 2005 either:
     (A) upon election to serve as a member of the Board of Directors of Hudson
City Bancorp, Inc. by affirmative vote of three-quarters of the members of such
board, or of a nominating committee thereof, in office at the time of such first
election; or
     (B) upon election by the shareholders of the Company to serve as a member
of such board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board of Directors of Hudson City Bancorp,
Inc., or of a nominating committee thereof, in office at the time of such first
nomination;
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation

2



--------------------------------------------------------------------------------



 



14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents (within the meaning of Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) other than by or on behalf of
the Board of Directors of Hudson City Bancorp, Inc.; or
     (e) any event which would be described in section 3.4(a), (b), (c) or
(d) if the term “Bank” were substituted for the terms “Company” or “Hudson City
Bancorp, Inc.” therein.
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 3.4, the term “person” shall have the meaning assigned
to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.
          Section 3.5 “Code” means the Internal Revenue Code of 1986, including
the corresponding provisions of any succeeding law.
          Section 3.6 “Company” means Hudson City Bancorp, Inc., a Delaware
corporation, and any successor thereto.
          Section 3.7 “Company and the Bank” means the Company, together with
any other organization that is required to be considered, along with the
Company, a single entity for purposes of consolidated financial reporting under
GAAP.
          Section 3.8 “Corporate Performance Objectives” means for any Plan Year
those objective performance objectives selected and established by the Committee
in accordance with the requirements of Article VI of the Plan.
          Section 3.9 “Committee” means a committee consisting of those members
of the Compensation Committee of the Company whom are outside directors as
defined in section 162(m) of the Code or such other committee consisting of
outside directors as defined in section 162(m) of the Code as the Board may
appoint to serve as the Committee. The Committee shall at all times consist of
at least two members who are outside directors as defined in section 162(m) of
the Code.
          Section 3.10 “Disabled” means, with respect to any Participant,
suffering from a mental or physical condition of total incapacity which the
Committee shall have determined, on the basis of competent medical evidence, is
likely to be permanent and precludes further performance of duty with the
Company and the Bank.
          Section 3.11 “Discharge for Cause” means the termination upon the
finding of the Committee of an intentional failure to perform stated duties,
breach of a fiduciary duty involving personal dishonesty which results in
material loss to the Company, the Bank or one of their affiliates, or willful
violation of any law, rule or regulation, (other than traffic violations or
similar offenses), or final cease-and-desist order which results in material
loss to the Company, the Bank or one of their affiliates.

3



--------------------------------------------------------------------------------



 



          Section 3.12 “Effective Date” means January 1, 2005, subject to
approval by the Company’s shareholders at the meeting of shareholders on May 27,
2005, or any adjournment or postponement thereof.
          Section 3.13 “Employee” means any individual employed by the Company
or the Bank as an employee, but does not mean an individual who renders service
solely as a director or independent contractor.
          Section 3.14 “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
          Section 3.15 “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, including the corresponding provisions of any
succeeding law.
          Section 3.16 “GAAP” means generally accepted accounting principles, as
amended from time to time and applied in preparing the financial statements of
the Company and the Bank.
          Section 3.17 “Participant” means an Employee who is selected by the
Committee as eligible to participate in the Plan for a Plan Year.
          Section 3.18 “Plan” means the Executive Officer Annual Incentive Plan
of Hudson City Bancorp, Inc.
          Section 3.19 “Plan Year” means the calendar year.
          Section 3.20 “Retires” means, with respect to any Employee, terminates
employment at a time when the Employee is eligible to receive a benefit based
upon his retirement or early retirement as set forth in any tax-qualified
retirement or pension plan of the Company or the Bank.
          Section 3.21 “Section 162(m) Employee” means at any date (i) any
individual who, with respect to the previous taxable year of the Company, was a
“covered employee” of the Company within the meaning of section 162(m) of the
Code, as hereinafter defined; provided, however, that the term “Section 162(m)
Employee” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.
          Section 3.22 “Taxable Year” means the taxable year of the Company for
federal income tax purposes.

4



--------------------------------------------------------------------------------



 



Article IV
Eligibility And Participation
          Section 4.1 Eligibility. The Committee shall annually select the
individual Employees, if any, eligible for participation in the Plan.
Eligibility shall be limited to top executive-level Employees whose functional
responsibility includes the establishment of strategic direction and long-range
plans for the Company and the Bank, including, but not limited to, the Chief
Executive Officer, Chief Operating Officer, Senior Executive Vice Presidents,
Executive Vice Presidents and Senior Vice Presidents.
          Section 4.2 Participation. An Employee who holds or assumes an
eligible position shall not be a Participant for any Plan Year unless selected
by the Committee to participate in the Plan for the Plan Year. An Employee who
is hired, transferred or promoted into an eligible position during a Plan Year
and selected to participate in the Plan for that Plan Year shall receive a
prorated award for that Plan Year. In no event shall a person who is a Section
162(m) Employee be added to the Plan for any Plan Year after the close of the
eighth month of the Plan Year.
          Section 4.3 Termination of Employment. In general, a Participant must
be employed by the Company and/or the Bank on the last day of the Plan Year to
receive an award. A Participant who Retires, dies or becomes Disabled during a
Plan Year shall receive a prorated award for that Plan Year. In these
circumstances, the amount of any prorated award shall be calculated and paid
after the end of the Plan Year on the basis of the level of attainment of the
established performance goals for the entire Plan Year.
          Section 4.4 Change of Control. A Participant who terminates employment
with the Company and the Bank on or after the effective date of a Change of
Control shall be eligible for a prorated award, provided that his termination
was not a Discharge for Cause. In these circumstances, the amount of any
prorated award shall be calculated and paid at or as soon as practicable
following termination of employment on the basis of the level of attainment of
the established performance goals for the portion of the Plan Year preceding the
Change of Control, annualized to project full-year performance.
          Section 4.5 Other Terminations. The Committee shall have the authority
to determine whether a Participant who otherwise ceases employment prior to the
end of a Plan Year is eligible to receive a prorated award for that Plan Year;
provided, however, that following the occurrence of a Change of Control, the
Committee may not exercise its authority to deny a prorated award to any
Participant whose termination of employment is not a Discharge for Cause.
          Section 4.6 Prorated Awards. Prorated awards shall be calculated by
dividing the applicable annual award by twelve and multiplying the result by the
number of months of the Participant’s service during the Plan Year, rounded to
the next highest whole month.

5



--------------------------------------------------------------------------------



 



Article V
Award Opportunity
          Section 5.1 Awards. The Committee shall provide an award opportunity
to Participants who assist the Company and the Bank in achieving certain
Corporate Performance Objectives for a Plan Year. The award opportunity for each
Plan Year shall be a percentage of each Participant’s Base Salary for the Plan
Year. The amount of a Participant’s award, if any, shall be based on the degree
to which the Company and the Bank achieve their Corporate Performance
Objectives.
          Section 5.2 Award Opportunity Level. The Committee recognizes that the
level of control and influence a Participant has over the achievement of
Corporate Performance Objectives is influenced by the Participant’s level of
responsibility. As such, the Committee shall establish annually, as provided
below, a matrix which shall establish for each Participant the award opportunity
for such Participant if the Company and the Bank achieve their target Corporate
Performance Objectives. The matrix may also include enhanced or reduced award
opportunity levels for such Participant if the Company and the Bank achieve at a
level above or below the target Corporate Performance Objectives.
Article VI
Establishment Of Corporate Performance Objectives
          Section 6.1 Performance Objectives.
     (a) As soon as practicable, but in any event within the first ninety
(90) days of each Plan Year, the Committee shall establish specific Corporate
Performance Objectives for the Company and the Bank, including target levels
and, if deemed appropriate by the Committee, one or more enhanced or reduced
award opportunity levels associated with each Corporate Performance Objective.
If the Committee adds a Participant to the Plan for a Plan Year after initially
establishing the award opportunities and Corporate Performance Objectives for
the Plan Year, it shall establish the award opportunities and Corporate
Performance Objectives applicable to the new Participant within 30 days after
adding the Participant to the Plan. The Corporate Performance Objectives for a
Plan Year shall be based on one or more of the following criteria:
     (i) Basic earnings per common share,
     (ii) Basic cash earnings per common share,
     (iii) Diluted earnings per common share,
     (iv) Diluted cash earnings per common share,
     (v) Net income,
     (vi) Cash earnings,

6



--------------------------------------------------------------------------------



 



     (vii) Net interest income,
     (viii) Non-interest income,
     (ix) General and administrative expense to average assets ratio,
     (x) Cash general and administrative expense to average assets ratio,
     (xi) Efficiency ratio,
     (xii) Cash efficiency ratio,
     (xiii) Return on average assets,
     (xiv) Cash return on average assets,
     (xv) Return on average stockholders’ equity,
     (xvi) Cash return on average stockholders’ equity,
     (xvii) Return on average tangible stockholders’ equity,
     (xviii) Cash return on average tangible stockholders’ equity,
     (xix) Core earnings,
     (xx) Operating income,
     (xxi) Operating efficiency ratio,
     (xxii) Net interest rate spread,
     (xxiii) Loan production volume,
     (xxiv) Non-performing loans,
     (xxv) Cash flow,
     (xxvi) Strategic business objectives, consisting of one or more objectives
based upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management,
     (xxvii) Any combination of the foregoing.
The Corporate Performance Objectives may be expressed on an absolute and/or
relative basis, or a before- or after-tax basis, may be based on or otherwise
employ comparisons based on internal targets, the past performance of the
Company and/or the past or current performance of other companies and may
include or exclude any or all extraordinary or non-recurring items.

7



--------------------------------------------------------------------------------



 



     (b) Those Corporate Performance Objectives which have meanings ascribed to
them by GAAP shall have the meanings assigned to them under GAAP as in effect
and applied to the Company and the Bank on the date on which the Corporate
Performance Objectives are established, without giving effect to any subsequent
changes in GAAP, unless the Committee specifically provides otherwise when it
establishes the Corporate Performance Objectives. Corporate Performance
Objectives based upon cash earnings or cash returns shall refer to or be
calculated based upon net income adjusted to exclude non-cash charges for
goodwill amortization and non-cash amortization expenses relating to employee
stock ownership plans and restricted stock plans and (if applicable) related tax
benefits. Corporate Performance Objectives based upon cash general and
administrative expenses shall refer to general and administrative expenses,
calculated in accordance with GAAP, adjusted to eliminate non-cash charges for
goodwill amortization and non-cash amortization expenses relating to employee
stock ownership plans and restricted stock plans and (if applicable) related tax
benefits.
          Section 6.2 Award Matrix. The Committee shall assign a percentage
weight to each Corporate Performance Objective for each Plan Year. The weight
assigned to any one or more Corporate Performance Objectives may be zero, but
the aggregate weight assigned to all Corporate Performance Objectives shall
equal 100%. The Committee may assign different weightings to Corporate
Performance Objectives for each Participant or classes of Participants. The
Committee shall establish a matrix which shall set forth the Corporate
Performance Objectives, the target and other applicable performance levels with
respect thereto, the weighting of such Corporate Performance Objectives, if any,
and the corresponding award opportunity for each Participant.
          Section 6.3 Adjustments. Under normal business conditions, once
established for a Plan Year as provided herein, Corporate Performance Objectives
shall not be subject to revision or alteration. However, unusual conditions may
warrant a reexamination of such criteria. Such conditions may include, but not
be limited to, a Change of Control, declaration and distribution of stock
dividends or stock splits, mergers, consolidation or reorganizations,
acquisitions or dispositions of material business units, or infrequently
occurring or extraordinary gains or losses. In the event the Committee
determines that, upon reexamination, alteration of the Corporate Performance
Objectives is appropriate, the Committee shall reestablish the Corporate
Performance Objectives to maintain as closely as possible the previously
established expected level of overall performance of the Participants, taken as
a whole, as is practicable. Notwithstanding the foregoing, any adjustments to
the award opportunities or Corporate Performance Objectives applicable to a
Section 162(m) Employee for a Plan Year shall conform to the requirements of
section 162(m) of the Code and the regulations promulgated pursuant thereto.
          Section 6.4 Negative Discretion. The Committee may, in its sole
discretion, determine to adjust the amount of an award computed by applying the
award matrix contemplated by section 6.2 for any or all Participants if it
determines that prevailing circumstances (including but not limited to, the
subjective appraisal of the Participant’s performance for the Plan Year)
warrant; provided, however, that in the case of Section 162(m) Employees, any
such adjustment shall result in a reduced payment.

8



--------------------------------------------------------------------------------



 



Article VII
Determination And Payment Of Awards
          Section 7.1 Certification of Corporate Performance Objectives. As
promptly as practicable, but in any event within 75 days after the end of each
Plan Year, the Committee shall certify the performance of the Company and the
Bank relative to the Corporate Performance Objectives established for
Participants. Each Participant’s award shall be determined by multiplying the
Participant’s Base Salary earned during the applicable Plan Year by the
percentage set forth in the matrix established pursuant to sections 6.2 and 6.3
of the Plan, as possibly adjusted down, but not up, for such subjective factors
as the Committee deems appropriate, including, but not limited to, whether the
Participant’s overall individual performance met expectations. Awards under the
Plan shall be paid in cash, subject to applicable withholding taxes, as soon as
practicable following the end of the Plan Year but in no event later than
March 15 of the year immediately following the Plan Year.
          Section 7.2 Deferral of Awards. In lieu of receiving a cash payment in
respect of Awards payable under the Plan, Participants may elect to defer Awards
pursuant to the terms of the Officers’ Deferred Compensation Plan of Hudson City
Bancorp, Inc. if such plan is adopted and in effect.
Article VIII
Maximum Award
          Section 8.1 Maximum Award. The maximum award that may be paid to any
Participant for any Plan Year shall be Three Million Dollars ($3,000,000).
Article IX
Administration
          Section 9.1 Committee. The Plan shall be administered by the
Committee.
          Section 9.2 Committee Action. The Committee shall hold such meetings,
and may make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. All actions of the
Committee shall be final and conclusive and shall be binding upon the Company
and all other interested parties. Any person dealing with the Committee shall be
fully protected in relying upon any written notice, instruction, direction or
other communication signed by the Secretary of the Committee and one member of
the Committee, by two members of the Committee or by a representative of the
Committee authorized to sign the same in its behalf.

9



--------------------------------------------------------------------------------



 



          Section 9.3 Committee Responsibilities. Subject to the terms and
conditions of the Plan and such limitations as may be imposed by the Board, the
Committee shall be responsible for the overall management and administration of
the Plan and shall have such authority as shall be necessary or appropriate in
order to carry out its responsibilities, including, without limitation, the
authority:
     (a) to interpret and construe the Plan, and to determine all questions that
may arise under the Plan as to eligibility for participation in the Plan;
     (b) to adopt rules and regulations for the operation and administration of
the Plan; and
     (c) to take any other action not inconsistent with the provisions of the
Plan that it may deem necessary or appropriate.
Article X
Amendment And Termination
          Section 10.1 Amendment. The Board may amend or revise the Plan in
whole or in part at any time; provided, however, that to the extent required to
comply with section 162(m) of the Code, no such amendment or revision shall be
effective if it amends a material term of the Plan unless approved by a majority
of the votes cast on a proposal to approve such amendment or revision.
          Section 10.2 Termination. The Board may suspend or terminate the Plan
in whole or in part at any time by giving written notice of such suspension or
termination to the Committee.
Article XI
Miscellaneous
          Section 11.1 No Right to Continued Employment. Neither the
establishment of the Plan nor any provisions of the Plan nor any action of the
Board or the Committee with respect to the Plan shall be held or construed to
confer upon any Participant any right to continuation of his or her position as
an Employee. The Company and the Bank reserve the right to dismiss any
Participant or otherwise deal with any Participant to the same extent as though
the Plan had not been adopted.
          Section 11.2 Non-Alienation of Benefits. Except as may otherwise be
required by law, no distribution or payment under the Plan to any Participant,
former Participant or beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; nor shall any such distribution or payment be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to such distribution or payment. If any

10



--------------------------------------------------------------------------------



 



Participant, former Participant or beneficiary is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any such distribution or payment, voluntarily or involuntarily, the
Committee, in its sole discretion, may cancel such distribution or payment or
may hold or cause to be held or applied to such distribution or payment, or any
part thereof, to or for the benefit of such Participant, former Participant or
beneficiary, in such manner as the Committee shall direct; provided, however,
that no such action by the Committee shall cause the acceleration or deferral of
any benefit payments from the date on which such payments are scheduled to be
made.
          Section 11.3 No Effect Prior to Shareholder Approval. The Plan shall
not be effective or implemented prior to approval by the holders of a majority
of the total votes eligible to be cast at any duly called annual or special
meeting of the Company.
          Section 11.4 Status of Plan Under ERISA. The Plan is intended to be a
non-qualified incentive compensation program that is exempt from the regulatory
requirements of the ERISA. The Plan is not intended to comply with the
requirements of section 401(a) of the Code or to be subject to Parts 2, 3 and 4
of Title I of ERISA. The Plan shall be administered and construed so as to
effectuate this intent.
          Section 11.5 Construction and Language. Wherever appropriate in the
Plan, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and the masculine gender may be read as
referring equally to the feminine gender or the neuter.
          Section 11.6 Governing Law. The Plan shall be construed, administered
and enforced according to the laws of the State of New Jersey, without giving
effect to the conflict of laws principles thereof, except to the extent that
such laws are preempted by federal law. The federal and state courts having
jurisdiction in Bergen County, New Jersey shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan or
in any way relating to the rights or obligations of any person under, or the
acts or omissions of the Company, the Bank, the Board, the Committee or any duly
authorized person acting in their behalf in relation to the Plan. By
participating in this Plan, the Participant, for himself and any other person
claiming any rights under the Plan through him, agrees to submit himself, and
any such legal action described herein that he shall bring, to the sole
jurisdiction of such courts for the adjudication and resolution of such
disputes.
          Section 11.7 Headings. The headings of Articles and sections are
included solely for convenience of reference. If there is any conflict between
such headings and the text of the Plan, the text shall control.
          Section 11.8 Withholding. Payments from this Plan shall be subject to
all applicable federal, state and local income withholding taxes. The Company,
the Bank or the Committee shall have the right to require any person entitled to
receive a payment under this Plan to pay the amount of any tax which is required
to be withheld with respect to such payment, or, in lieu thereof, to deduct from
the amount payable the amount required to be withheld.

11



--------------------------------------------------------------------------------



 



          Section 11.9 Notices. Any communication required or permitted to be
given under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:
          (a) If to the Committee:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652
Attention: Corporate Secretary
     (b) If to a Participant, to the Participant’s address as shown in the
Company and the Bank’s personnel records.
          Section 11.10 Indemnification. The Company shall indemnify, hold
harmless and defend each Participant, former Participant and beneficiary,
against their reasonable costs, including legal fees, incurred by them or
arising out of any action, suit or proceeding in which they may be involved, as
a result of their efforts, in good faith, to defend or enforce the obligations
of the Company and the Bank under the terms of the Plan.
          Section 11.11 Severability. A determination that any provision of the
Plan is invalid or unenforceable shall not affect the validity or enforceability
of any other provision hereof.
          Section 11.12 Waiver. Failure to insist upon strict compliance with
any of the terms, covenants or conditions of the Plan shall not be deemed a
waiver of such term, covenant or condition. A waiver of any provision of the
Plan must be made in writing, designated as a waiver, and signed by the party
against whom its enforcement is sought. Any waiver or relinquishment of any
right or power hereunder at any one or more times shall not be deemed a waiver
or relinquishment of such right or power at any other time or times.
          Section 11.13 No Deposit Account. Nothing in this Plan shall be held
or construed to establish any deposit account for any Participant or any deposit
liability on the part of the Company or the Bank.Participants’ rights hereunder
shall be equivalent to those of a general unsecured creditor of the Company and
the Bank.
          Section 11.14 Successors and Assigns. The provisions of the Plan will
inure to the benefit of and be binding upon the Participants and their
respective legal representatives and testate or intestate distributes, and the
Company and the Bank and their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company or the Bank may be sold or otherwise transferred.

12



--------------------------------------------------------------------------------



 



          Section 11.15 Required Provisions. The following provisions are
included for the purposes of complying with various laws, rules and regulations
applicable to the Company and the Bank:
     (a) Notwithstanding anything herein contained to the contrary, in no event
will the aggregate amount of compensation payable by the Bank to any person on
account of his termination of employment exceed three times such person’s
average annual total compensation for the last five consecutive calendar years
to end prior to his termination of employment with the Company and the Bank or
for his entire period of employment with the Company and the Bank and their
respective predecessors, if less than five calendar years.
     (b) Notwithstanding anything herein contained to the contrary, any payments
pursuant to this Plan, are subject to and conditioned upon their compliance with
section 1828(k) of the Federal Deposit Insurance Act and any regulations
promulgated thereunder and Federal Deposit Insurance Corporation regulation 12
C.F.R. Part 359, Golden Parachute and Indemnification Payments.
     (c) Notwithstanding anything herein contained to the contrary, if any
Participant is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act,
the Bank’s obligations under this Plan shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Participant all or part of the compensation withheld while the Bank’s
obligations hereunder were suspended and (ii) reinstate, in whole or in part,
any of the obligations which were suspended.
     (d) Notwithstanding anything herein contained to the contrary, if the
Participant is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, all prospective obligations of the
Bank under this Plan shall terminate as of the effective date of the order, but
vested rights and obligations of the Bank and the Participant shall not be
affected.
     (e) Notwithstanding anything herein contained to the contrary, if the Bank
is in default, within the meaning of section 3(x)(1) of the Federal Deposit
Insurance Act, all prospective obligations of the Bank under this Plan shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Participant shall not be affected.

13



--------------------------------------------------------------------------------



 



     (f) Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Plan is necessary for the continued operation
of the Bank: (i) by the Director of the Office of Thrift Supervision or his
designee, at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in section 13(c) of the Federal Deposit Insurance Act; or (ii) by the
Director of the Office of Thrift Supervision or his designee at the time such
Director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition. The vested rights and obligations of the
parties shall not be affected.
If and to the extent that any of the foregoing provisions is not or shall cease
to be required by applicable law, rule or regulation, the same shall become
inoperative automatically as though eliminated by formal amendment of the Plan.
Any of the foregoing provisions which, by their terms, apply only to the Bank
shall not affect the rights and obligations of the Company.

14